DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections related to 35 USC § 101 regarding to claims 1, 19 and 20 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al. (Khalil) US 2016/0029291.
In regard to claim 1, Khalil disclose A method comprising: 
receiving, from a first entity by an online document system, a first request to sponsor a second entity within the online document system, the first entity having access to a first set of features within the online document system; ([0010]-[0014][0016]-[0026]  Fig. 1, parental controls may be established for restricting or limiting younger users form accessing certain contents with reactive control 103 which generate a request, parent subscriber can access services and contents ) 
in response to receiving the first request, providing, by the online document system, the second entity access to a second set of features within the online document system; ([0010]-[0014][0016]-[0027] [0032]  Fig. 1, parental controls may be established for restricting or limiting younger users form accessing certain contents with reactive control platform 103, which generate a request and in response to the request, child can access some services and contents )
 receiving, from the first entity by the online document system, a second request to sponsor an identified feature within the online document system for the second entity, the identified feature included in the first set of features but not included in the second set of features; ([0027][0040]-[0047][0063]-[0067] Fig. 4, the subscriber request to specify one user having permission (restrict, accept, etc.) to access a given resource based on configuration criteria, the resource is not accessible by the user before)  and comprising at least one of an electronic signature service, an identity authenticator for accessing an online document, a setting configurator for configuring settings of the online document, a supplemental online document provider, and an online document resizer for adapting an aspect ratio of the online document to a device screen size. ([0023] [0024] [0066] allow or restrict the action of the user for accessing a content, configuration or option settings which is at least a setting configurator for configuring settings of the online document and a document provider, etc. for example, please further specify the claim limitations using functional language, and “for” is intended use language and there is no patent weight.)
determining, by the online document system, a first access policy comprising first requirements that must be satisfied before the second entity can access the identified feature; ([0016]-[0027][0029] [0032]-[0034] [0057]-[0066] rules to access the given resource based on conditions) 
receiving, from the first entity by the online document system, a second access policy comprising second requirements that must be satisfied before the second entity can access the identified feature; ([0014]-[0027][0029]-[0034] [0057]-[0066] rules to access the given resource based on conditions and rules can be combined, for example, first rule maybe time limit for using the resource and second rule maybe limiting the content type can be accessed, etc. there are many possibilities) and
 in response to the second entity satisfying the first requirements and the second requirements, providing, by the online document system, the second entity access to the identified feature within the online document system.  ([0014]-[0027][0029]-[0034] [0057]-[0066] rules to access the given resource based on conditions and rules can be combined, the given resource can be accessed if the rules are met)
In regard to claim 2, Khalil disclose The method of claim 1, the rejection is incorporated herein.
Khalil disclose wherein the first requirements include a requirement that the second entity use the identified feature to interact with the first entity. ([0014]-[0018] if the identified feature is to access a video conference service, etc. for example)
In regard to claim 3, Khalil disclose The method of claim 1, the rejection is incorporated herein.
Khalil disclose wherein the first requirements or the second requirements includes one or more of: a user associated with the second entity matches a whitelisted user of a plurality of whitelisted users selected by the first entity, the second entity uses the identified feature within a predetermined period of time, the second entity uses the identified feature no more than a maximum number of times, and an identity of the user associated with the second entity is verified. ([0025] limiting time usage from 3-5pm or limiting the amount of time the user can access the resource)
In regard to claim 4, Khalil disclose The method of claim 1, the rejection is incorporated herein.
Khalil disclose further comprising receiving an indication from a third-party service system of whether the second entity satisfies the first requirements or the second requirements. ([0014][0025]-[0030] I can point out and provide indication if the rule is met such as time limitations, etc.) 
In regard to claim 5, Khalil disclose The method of claim 1, the rejection is incorporated herein.
Khalil disclose wherein the online document system stores a plurality of domain addresses, and wherein the second requirements include a requirement that the second entity is associated with at least one of the plurality of domain addresses. (Fig. 1, [0014][0025]-[0030] [0038]-[0041] [0061] IP addresses of a group of devices and access a user with an IP address in the user premise) 
In regard to claim 6, Khalil disclose The method of claim 1, the rejection is incorporated herein.
Khalil disclose further comprising receiving, from at least one of the first or second entity by the online document system, information representative of the second entity’s use of the identified feature. ([0033][0068]-[0070] Fig. 4D acknowledgement of adapting the rule and access granted, for example) 
In regard to claim 7, Khalil disclose The method of claim 6, the rejection is incorporated herein.
Khalil disclose further comprising: determining, based on the received information, a third set of features within the online document system, the third set of features not included in the second set of features; and providing, to the second entity, a recommendation suggesting one or more of the third set of features. ([0030]-[0033][0068]-[0074] Fig. 4D recommend the new contents based on the received rule information) 
In regard to claim 8, Khalil disclose The method of claim 7, the rejection is incorporated herein.
Khalil disclose wherein determining the third set of features comprises: determining a feature vector based on previous use of online document system features by the second entity; inputting the feature vector into a machine learning model configured to map a plurality of online document system features to entries of the feature vector; and determining the third set of features based on an output of the machine learning model. ([0029]-[0033][0044] [0048][0050][0068]-[0074] Fig. 4D based on the history data, pattern, activities, etc. using learning algorithms, etc. indicate actions available to the user, generate a movie recommendation, for example)
In regard to claim 9, Khalil disclose The method of claim 1, the rejection is incorporated herein.
Khalil disclose further comprising receiving, from the first entity by the online document system, information representative of the first entity’s use of features within the online document system. ([0013]-[0018][0063]-[0068] access streaming media and audio content, accessing files, etc. and media and content is displayed or played) 
In regard to claim 10, Khalil disclose The method of claim 9, the rejection is incorporated herein.
Khalil disclose further comprising: determining, based on the received information, a third set of features within the online document system, the third set of features not included in the first set of features or the second set of features; and providing, to the first entity, a recommendation suggesting one or more of the third set of features. ([0030]-[0033][0050][0068]-[0074] Fig. 4D recommend the new contents based on the received rule information) 
In regard to claim 11, Khalil disclose The method of claim 9, the rejection is incorporated herein.
Khalil disclose further comprising, determining, based on the received information, an adjustment to the second access policy; and providing, to the first entity, a recommendation suggesting the adjustment to the second access policy. ([0021] [0027]-[0034][0044] [0048][0050][0068]-[0074] based on the history data, pattern, activities, profile information, adapting rules and generate a movie recommendation based on the adapted rule, for example)
In regard to claim 12, Khalil disclose The method of claim 11, the rejection is incorporated herein.
Khalil disclose wherein determining the adjustment to the second access policy comprises: inputting a feature vector representative of the received information into a machine learning model configured to map an access policy to entries of the feature vector; ([0021][0027]-[0034][0050] input various data (activity history, resource usage pattern, status, etc.) based on learning algorithms, etc. associate with the profile of the user, associate, generate and adapt the rules)
comparing the second access policy and the access policy output by the machine learning model; and determining, based on the comparison, the adjustment to the second access policy. ([0021][0027]-[0034][0048][0050][0058] input various data (activity history, resource usage pattern, status, etc.) associate a rule generated based on user activity, the same blocking rule may be applied, a similar rule maybe established, etc. recommend a rule based on the learned algorithms,  and adapt the rules)
In regard to claim 13, Khalil disclose The method of claim 9, the rejection is incorporated herein.
Khalil disclose further comprising, determining, based on the received information, a third access policy; and providing, to the first entity, a recommendation suggesting the third access policy. ([0027]-[0034][0050][0068]-[0074] generate a rule based on the data and recommend the new contents based on the generated rule) 
In regard to claim 14, Khalil disclose The method of claim 13, the rejection is incorporated herein.
Khalil disclose wherein determining the third access policy comprises: inputting a feature vector representative of the received information into a machine learning model configured to map an access policy to entries of the feature vector; and determining the third access policy based on an output of the machine learning model. ([0021][0027]-[0034][0044] [0050] ]input various data (activity history, resource usage pattern, status, etc.) based on learning algorithms, etc. associate with the profile of the user, associate, generate rules)
In regard to claim 15, Khalil disclose The method of claim 1, the rejection is incorporated herein.
Khalil disclose wherein determining the first access policy comprises: determining a feature vector based on i) a plurality of interactions between the first entity and the second entity involving the online document system and ii) a plurality of characteristics of the first and second entities; inputting the feature vector into a machine learning model configured to map an access policy to entries of the feature vector; and selecting the access policy based on an output of the machine learning model. ([0021][0023][0027]-[0034][0044] [0050] ]input various data (user activity history, for example, a user attempts to access a pay-per-view movie, parent and child, etc. characteristics, time, location, device types, resource usage pattern, status, etc.) based on learning algorithms, etc. associate with the profile of the user, associate, generate rules)
In regard to claim 16, Khalil disclose The method of claim 15, the rejection is incorporated herein.
Khalil disclose wherein the machine learning model is trained on data representative of previous interactions between a plurality of entities associated with the online document system and characteristics of the respective entities. ([0014]-[0018] [0021][0023][0027]-[0034][0044] [0050] ]input various data (user activity history, characteristics, time, location, device types, resource usage pattern, status, etc.) based on learning algorithms, etc. associate with the profile of the user, associate, generate rules based on actions performed by the users over time)
In regard to claim 17, Khalil disclose The method of claim 15, the rejection is incorporated herein.
Khalil disclose further comprising re-training the machine learning model based at least in part on subsequent interactions between the first entity and the second entity associated with the online document system. ([0021]-[0028][0031]-[0034][0048]- [0050] ]input various data (user activity history, characteristics, time, location, device types, resource usage pattern, status, etc.) based on learning algorithms, etc. based on the subsequent interactions between the users, the rules maybe subsequently adapted automatically)
In regard to claim 19, claim 19 is a system claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 20, claim 20 is a medium claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 8/31/2022 have been considered but they are not persuasive.
With respect to claim 1, the applicant argue that Khalil fail to disclose “at least one of an electronic signature service, an identity authenticator for accessing an online document, a setting configurator for configuring settings of the online document, a supplemental online document provider, and an online document resizer for adapting an aspect ratio of the online document to a device screen size.”  The examiner respectfully disagrees. Paragraph [0023]-[0025] and [0066] disclose allow or restrict the action of the user for accessing a content, configuration or option settings, a service provider, etc. which is a setting configurator for configuring settings of the online document and a documents provider, etc.  for example, [0025] of Khalil disclose “an activity or content type restriction may be specified for indicating the user is limited to only accessing documents and audio content related to science and mathematics but not movies or streaming media”. Therefore Khalil discloses the amended limitations and the applicant’s argument is not persuasive. 
The examiner would like to suggest the applicant to further define and specify claim limitations using functional language, and avoid using “for” etc. since “for” is intended use language and there is no patent weight to help move forward the prosecution. 
Applicant’s argument that independent claims 19 and 20, with similar elements as claim 1, and thus are allowable, is not persuasive, since claim 1 has been shown to be rejected.
Applicant's arguments that 2-17 are allowable since they directly or indirectly dependent upon one of the independent claim 1 is not persuasive, since the independent claim 1 have been shown/explained to be rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143